DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2 and 12 are objected to because of the following informalities:  “the sweeping motion” is recited in line 1 of each respective claim, and “a sweeping motion” is recited in line 3 of each respective claim.  Since “a sweeping motion” refers back to the same sweeping motion of line 1 of each respective claim, each recitation of “a” appears to be a typographical error for “the”. Appropriate correction is required.
Claim 20 is objected to because of the following informalities:  in line 6, “the first end point and the first end point” is recited, but this appears to be a typographical error. For examination purposes, Examiner will assume that the back-and-forth manner is between the first start point and the first end point. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 1 recites the limitation “the sweep…”  in line 8, with reference to a start point.  Although “a sweeping motion” is recited in line 2, there is insufficient antecedent basis for the limitation “the sweep” in the claim.
Claim 5 recites the limitation “the step of inputting a degree of an arc of ablation energy emitted by the ablation element…”  in lines 1-2.  There is insufficient antecedent basis for each of the bolded limitations in the claim.
Claim 11 recites the limitation “the sweep…”  in line 5, with reference to a first start point.  Although “a sweeping motion” is recited in line 2, there is insufficient antecedent basis for the limitation “the sweep” in the claim.
Claim 19 recites the limitation “the sweep…”  in line 5, with reference to a first start point.  Although “a sweeping motion” is recited in line 2, there is insufficient antecedent basis for the limitation “the sweep” in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 9-21 are rejected under 35 U.S.C. 103 as being unpatentable over the Arnold et al (US 2009/0221997 A1, hereinafter “Arnold”) in view of Tsoref et al (US 2015/0182275 A1, hereinafter “Tsoref”) (both cited in the IDS filed on 06/24/2020).

Regarding claim 19, Arnold shows a method comprising controlling the movement of an energy emitter of an ablation instrument to form different lengths and shapes of lesions in a target tissue in a circumferential/arcuate/angular manner (para. 0077, 0086-0088, 0113), by use of a controller that allows a clinician/user to input parameters to select any number of arcuate shaped lesions having any desired length (para. 0017, 0028, 0032, 0040, 0077, 0087, discussing clinician control, which includes selecting and inputting the location and size of the cut to be made, which are confined to markers such as those shown by “33” and “35” in Figs. 8-9 and described in para. 0077). Arnold therefore shows selecting start and end points in order to form a lesion of a desired length within these parameters shown by Arnold. Arnold further shows that different inputs can be used to place the lesions in different locations, having different lengths (para. 0087), and in a series of lesions (para. 0088), so Arnold therefore shows that discrete lesion paths are formed, based on user-defined start and end points in order for a single cut to be made between those endpoints. As also stated in para. [0077], Arnold shows that the power level can be preselected and adjusted as needed for the lesion, and that the endpoints can also be made or adjusted based on visual observation using the markers. 
Arnold shows controlling the location and formation of the lesion, which provides the benefit of creating the desired lesion efficiently and effectively, with less risk of undesirable tissue destruction (para. 0023), but Arnold lacks explicitly describing inputting the power level and calculating a residence time as claimed. Tsoref teaches a similar HIFU cardiac ablation system (Abstract) and discloses similar arc shaped transmission emitters (para. 0106) and teaches creating similarly controlled, circumferential lesions in target tissue by rotating a transducer coupled to an energy emitter along a defined path to form the desired lesion (para. 0109, Fig. 2F; motor, para. 0110) according to user input (para. 0136). Tsoref teaches that this method of controlling lesion formation includes controlling the power level (para. 0047, 0106) and also the time of energy delivery (para. 0046, 0069) to control the temperature in order to prevent unwanted tissue damage (para. 0132-0133) and provide the desired tissue destruction (para. 0106). Tsoref further teaches mechanical scanning (preferential rotation manually or by a driven motor, para. 0136) instead of full array transducer scanning to selectively form lesions of desired lengths using a motor-controlled sweeping movement. Tsoref’s teaching provides the benefit of controlling the sweep of the ablation instrument according to power level and time, as well as the desired length and location of cut, thereby controlling the angular rate of sweep. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Arnold in view of Tsoref to teach controlling lesion formation by driving a motor to control sweep of the ablation instrument according to user-defined start and end points as well as preselected power level and residence time for efficient and effective lesion formation in order to prevent undesirable tissue damage. Since residence time is measurable and defined as a total time in which the energy emitter moves along the arcuate path while the radiant ablative energy is delivered by the energy emitter to the target tissue, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to calculate for this relationship based on the sweeping and delivery time between start and end points. The combination lacks showing wherein the controller is configured to explicitly calculate an angular rate of sweep speed according to the input power level and distance between the start and end points, but since the combination teaches control of angular rate of sweep when forming the arcuate lesions, which is based on the user-defined preselected power level and length of lesion desired, then it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have expressly based the angular rate of sweep on the user-defined inputs and calculate the angular rate of sweep speed of the ablation instrument based on the inputted power level and a distance between the first start point and the first end point, in addition to the modification to calculate a residence time of the ablation instrument for the sweeping motion of the ablation instrument between the first start point and the first end point. The motivation for modification would have been to provide explicit control of the lesion formation when initiating energy delivery and commencing the sweeping motion of the ablation instrument beginning at the first start point and ending at the first end point to avoid prevent unwanted tissue damage.
Regarding claims 1, 9-11, and 14, see the rejection of claim 19 above, wherein the combination of Arnold and Tsoref renders obvious the subject matter of these claims, wherein energy delivery and sweep is terminated according to a desired endpoint being reached in real time (as visually provided by Arnold’s markers), and according to user-defined input (of start and end points, of preselected power level) and calculations (of angular rate of sweep speed, of residence time) used to control the sweep direction and sweep speed of the energy emitter.

Regarding claims 2 and 12, the combination of Arnold and Tsoref render obvious the inventions of claims 1 and 11 above. As previously discussed, each of Arnold and Tsoref teaches controlling movement of the energy emitter to form the desired lesion length and shape in the target tissue location. Tsoref teaches that controlling the lesion formed in target tissue comprises by rotating a single transducer (para. 0109, Fig. 2F; motor, para. 0110) that is operatively coupled to the energy emitter and configured to controllably rotate the energy emitter along a defined arcuate path to form an arcuate shaped lesion in the target tissue (para. 0110) according to user input (para. 0136). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the sweeping motion of the combination above to include a first motor that is operatively coupled to the energy emitter of the ablation instrument and have it be configured to rotate the energy emitter in a sweeping motion, as taught by Tsoref for the purpose of providing a rotatable means of controlling and directing formation of the lesion, wherein energy is delivered during the entire sweeping motion of the energy emitter.
Regarding claims 3 and 13, in view of Tsoref’s teaching above, with the motivation to modify and include the first motor for controlled rotation of a single transducer to perform said circumferential ablation to rotatably control the sweeping movement and formation of the arc-shaped lesion portions, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further included a second motor, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. The motivation to include a second motor would have been to refine directional/axial control of the energy emitter, for the purpose of improving control of the formation of the arc-shaped lesion portion(s) as desired by the combination, and so it would have also been obvious to have operated the first and second motors successively or concurrently for the desired axial movement of the energy emitter. 
Regarding claims 4, 15, and 20, Arnold shows wherein the visualization device (the markers of Figs. 8-9, para. 0077) comprises an endoscope (para. 0077, the catheter body of the third to last sentence; para. 0115, wherein the catheter body includes endoscopes).
Regarding claims 5 and 21, the combination teaches user input to control lesion formation. Arnold shows selecting a desired arc length and shape (para. 0087-0088), and Tsoref teaches deflecting the angle of ablation manually (para. 0096, 0110) and also by using the motor (para. 0110) to deliver the energy in an arc shaped pattern. Since the combination, as modified above, teaches user-defined lesion formation to selectively form lesions of desired lengths and shapes using a motor-controlled sweeping movement, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further allowed user selection of inputting a number of degrees of the arc shaped pattern produced by the ablation instrument when the ablation instrument is at a fixed location prior to initiating the sweeping motion, to thereby control the arch shape of the lesion formation. It would have been further obvious to have a processor calculate, in addition to the calculations above, the angular rate of sweep speed based on the inputted degree of the arc of the ablation element, when controlling lesion formation and initiating energy delivery for formation of said lesion.
Regarding claim 16, since the combination of Arnold and Tsoref renders obvious the ability to control discrete shapes and lengths of lesion formations, then the combination also renders obvious the claimed feature of defining two distinct lesion lengths, such that a first arcuate path is defined between the start point and the end point and having a first arcuate length that is less than a second arcuate length of the formed arcuate shaped lesion.
Regarding claim 17, since the combination of Arnold and Tsoref renders obvious inputting a first set of endpoints and calculating an angular rate of sweep speed of the ablation instrument based on inputted power level and a distance between the endpoints to initiate energy delivery and lesion formation, then it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have duplicated these steps to form the second lesion, to similarly perform the steps of inputting a second start point of the sweep of the ablation instrument; inputting a second end point of the sweep of the ablation instrument; calculating an angular rate of sweep speed of the ablation instrument based on the inputted power level and a distance between the second start point and the second end point; and initiating energy delivery and commencing the sweeping motion of the ablation instrument beginning at the second start point and ending at the second end point.
Regarding claim 18, since the combination of Arnold and Tsoref renders obvious controlling the energy emitter of the ablation device to form desired lesions in target tissue, then it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have positioned the start and/or end points of the lesions as needed to form the desired ablation pattern in the target tissue, including selecting the second start point to be located between the first start point and the first end point, if this is the desired ablation path.

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Arnold and Tsoref as applied to claims 1 and 11 above, respectively, and further in view of Jenkins et al (US 2010/0317962 A1, hereinafter “Jenkins”, cited in the IDS filed on 10/29/2020).

Regarding claims 6-8, the combination of Arnold and Tsoref renders obvious controlling the sweeping motion of the energy emitter to form the desired lesion in the target tissue, wherein the lesion is formed according to energy delivery based on user inputs for the start and end points, so that the arcuate path and arcuate length are also based on these features taught by the combination. The combination lacks explicitly teaching that the arcuate path and arcuate length are formed and shaped by the energy emitter moving in a back and forth manner within the first discrete arcuate path such that the energy emitter ablates areas that had been previously ablated as the energy emitter travels within the first discrete arcuate path to form an initial lesion segment, wherein the initial lesion segment along with one or more additional lesion segments define the arcuate shaped lesion. As indicated in the rejection to claim 1 above, Arnold teaches that ablative energy can be delivered in an automated manner (para. 0109), to selectively cut discrete segments (para. 0087-0088); and Tsoref teaches that ablative energy can be delivered in a continuous manner (para. 0110), as driven by control of a motor (para. 0110, 0136), to teach how to selectively form lesions of desired lengths using a motor-controlled sweeping movement. The combination teaches that the energy emitter is controlled by a motor, controlled by user input, to form the discrete segments having different lengths, wherein the first length can be formed at any time, so long as it is shorter than the second length, and so long as the second length is formed by control of the first motor based on user input. Jenkins further teaches that it is known in the art for a target ablation path to not follow any particular direction or order, and can include continuous and/or contiguous lesion and/or several non-continuous or non-contiguous lesions (para. 0081), as user or electronically defined by multiple target paths (para. 0081), and can be made in any straight or curved manner (para. 0087). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combination in view of Jenkins’ teaching, to teach that discrete segments can be made in any order and length, in a continuous and automated manner as determined by input parameters. After the modification in view of Jenkins, the arcuate path may include sweeping back and forth over previously ablated areas, including overlapping previously formed lesions to form additional lesion segments and/or form a continuous ablated arcuate shaped lesion.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH K SO whose telephone number is (571)270-7405. The examiner can normally be reached Monday to Friday, 8AM to 5PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH K SO/Examiner, Art Unit 3792                                                                                                                                                                                                        
/MICHAEL W KAHELIN/Primary Examiner, Art Unit 3792